UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4556



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


STEVEN JOHN HAYES GRANT,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (3:00-cr-00065-nkm-3)


Submitted:   September 24, 2008           Decided:   October 16, 2008


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Andrea L. Harris,
Assistant Federal Public Defender, Charlottesville, Virginia, for
Appellant. Julia C. Dudley, Acting United States Attorney, Jean B.
Hudson, Assistant United States Attorney, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Steven John Hayes Grant appeals his sentence of thirty-

six months of imprisonment imposed after the district court revoked

his supervised release.         We affirm.

                 On appeal, Grant argues that the district court erred by

failing to adequately explain its imposition of a sentence that is

outside the Guidelines* range.             He further contends that his

sentence is unnecessary under the circumstances and inconsistent

with       any     reasonable   weighing     of   the   court’s   sentencing

considerations.          Grant does not contest the district court’s

decision to revoke his supervised release or the district court’s

Guidelines calculations. The Government responds that the district

court’s sentence is not unreasonable.

                 Because Grant did not object to the district court’s

failure to articulate the reasons for its sentence, we review for

plain error.         United States v. Olano, 507 U.S. 725, 732 (1993);

United States v. Hughes, 401 F.3d 540, 547 (4th Cir. 2005).              In

United States v. Crudup, 461 F.3d 433, 437 (4th Cir. 2005), we held

that “revocation sentences should be reviewed to determine whether

they are ‘plainly unreasonable’ with regard to those [18 U.S.C.A.]

§ 3553(a) [West 2000 & Supp. 2008] factors applicable to supervised

release revocation sentences.”         We recognized that analysis of a

sentence imposed on revocation of supervised release involves both


       *
        U.S. Sentencing Guidelines Manual (2000).

                                       2
procedural and substantive components.              Id. at 438.       A sentencing

court must provide a sufficient explanation of the sentence to

allow “effective review of [its] reasonableness” on appeal. United

States v. Moulden, 478 F.3d 652, 657 (4th Cir. 2007) (probation

revocation).      The    court   need       not    “robotically      tick   through

§   3553(a)’s   every    subsection,”        or    “explicitly      discuss     every

§ 3353(a) factor on the record.”             United States v. Johnson, 445

F.3d 339, 345 (4th Cir. 2006).

           Our review of the record in this case leads us to

conclude   that   the    district       court’s         reasons    supporting     its

sentencing decision are sufficiently apparent from the record.                     We

conclude   that    the     sentence         is    neither        procedurally    nor

substantively unreasonable.        See United States v. Finley, 531 F.3d

288, 297 (4th Cir. 2008).

           We therefore affirm Grant’s sentence.                  We dispense with

oral   argument   because    the    facts         and    legal    contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                            AFFIRMED




                                        3